JPMorgan Chase Bank, N.A. v Grennan (2019 NY Slip Op 06760)





JPMorgan Chase Bank, N.A. v Grennan


2019 NY Slip Op 06760


Decided on September 25, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 25, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2016-06581
 (Index No. 6931/13)

[*1]JPMorgan Chase Bank, National Association, respondent,
vDoreen T. Grennan, etc., et al., appellants, et al., defendants.


Harold A. Steuerwald, LLC, Bellport, NY, for appellant Doreen T. Grennan.
Shapiro, DiCaro & Barak, LLC, Rochester, NY (Jason P. Dionisio and Austin T. Shufelt of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Doreen T. Grennan, Shannon Grennan, Christine Grennan, and Casey Grennan appeal from an order of the Supreme Court, Suffolk County (Carol MacKenzie, J.), dated March 15, 2016. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Doreen T. Grennan and for an order of reference.
ORDERED that the appeal by the defendants Shannon Grennan, Christine Grennan, and Casey Grennan is dismissed as abandoned; and it is further,
ORDERED that the appeal by the defendant Doreen T. Grennan is dismissed, without costs or disbursements.
The appeal by the defendants Shannon Grennan, Christine Grennan, and Casey Grennan must be dismissed as abandoned, as the appellant's brief has been submitted only on behalf of the defendant Doreen T. Grennan (see e.g. Platt v New York City Health & Hosps. Corp., 105 AD3d 1026; Mora v Kane is Able, Inc., 105 AD3d 1022).
The appeal by the defendant Doreen T. Grennan from the order dated March 15, 2016, must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment of foreclosure and sale (see CPLR 5501[a][1]; JPMorgan Chase Bank, National Association v Grennan, ___ AD3d ___ [Appellate Division Docket No. 2018-06128; decided herewith]).
BALKIN, J.P., HINDS-RADIX, MALTESE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court